Citation Nr: 0406721	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-18 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel



INTRODUCTION

The appellant is the widow of the veteran, who had recognized 
guerilla service from February 1945 to September 1945.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila.  


FINDINGS OF FACT

1.  The veteran died in January 2001 at the age of 79; 
respiratory tract infection due to advanced pulmonary 
tuberculosis (PTB) and nutritional impairment, was certified 
as the cause of death.  

2.  The veteran had established service connection for 
residuals of appendectomy and malaria, each rated 
noncompensable; he had not been a prisoner of war.  

3.  Respiratory tract infection, a chronic nutritional 
deficiency, and PTB were not manifested in service, and PTB 
was not manifested in the first three post-service years; 
there is no competent (medical) evidence relating the 
veteran's death-causing disease(s) to service or to a 
service-connected disability.  

4.  Service-connected disability did not cause or 
substantially or materially contribute to cause the veteran's 
death. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 
(2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
and in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  The latter held, in part, that 
a VCAA notice must be provided prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, VA has fully complied with the mandates of the VCAA.  
The claim was considered on the merits and the appellant was 
provided a copy of the decision denying her claim.  The RO 
provided the appellant notification of the VCAA in April 
2002, prior to the decision appealed.  By this correspondence 
and the April 2003 Statement of the Case (SOC), she was 
advised of the controlling law and regulations, and informed 
what evidence was of record and what evidence was needed to 
establish entitlement to the benefit sought.  Furthermore, 
the April 2002 and August 2003 letters included notification 
of the changes in duty to assist resulting from the VCAA, and 
provided specific notice concerning the appellant's and VA's 
respective responsibilities in development of evidence.  
While the April 2002 letter advised her to submit additional 
evidence within 60 days, it went on to inform her that 
evidence received within a year would be considered.  In 
fact, everything received to date has been considered.  
Regarding content of notice, while no communication to the 
appellant specifically advised her to submit everything she 
had pertaining to her claim; she is not prejudiced by such 
omission, as she, in effect, responded to such notice, 
indicating in September 2003 that she had already provided 
all the evidence she had and that had no further evidence to 
submit.  She is not prejudiced by the Board's proceeding with 
a merits review at this point.  See Conway v. Principi, No. 
03-7072 (Fed. Cir. Jan. 7, 2004).  

The record includes service medical records, VA outpatient 
treatment records, reports of a VA examination, and a 
certified copy of the veteran's death certificate.  There is 
no indication that any pertinent evidence remains 
outstanding.  All notice and duty to assist requirements 
appear to be met.  

Factual Background

During his lifetime the veteran had established service 
connection for residuals of appendectomy and malaria, each 
rated noncompensable.  His death certificate reveals that he 
died on January 28, 2001.  The immediate cause of death 
listed was respiratory tract infection; the antecedent cause 
was advanced PTB, and nutritional impairment was an 
underlying cause.  

Service medical records reveal treatment for influenza, 
malaria, and appendicitis (with appendectomy).  Each of these 
resolved in service; he was discharged to duty post 
appendectomy in June 1945.  No illnesses were reported in a 
processing affidavit for Philippine Army Personnel completed 
in March 1947.

On VA examination in November 1990, the diagnoses were 
"scar, probably surgical, for appendectomy, well-healed; 
cataract, incipient, both eyes; myopia, both eyes; pulmonary 
pathology, etiology undetermined; and atherosclerosis."  
Chest X-rays revealed fibro calcific pulmonary infiltrations 
in both upper lobes, etiology undetermined, and 
arteriosclerosis of the thoracic aorta.  

In February 1991 the RO granted service connection for 
malaria and residuals of appendectomy, rated noncompensable, 
each.  

Records of VA hospital treatment in July 1991 indicate the 
veteran suffered a dizzy spell, which resulted in his falling 
and hitting his head.  He was admitted for observation and 
treated for cerebral concussion and urinary tract infection.  
In February 1994 he was again admitted after becoming dizzy; 
the diagnoses on discharge were cervical osteoarthritis and 
Bell's palsy, second degree.  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death, 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  Lathan v. Brown, 7 Vet. App. 359, 366 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  38 C.F.R. § 3.312(c)(3). 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability; the appellant is still required to meet 
the evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service, both of which require competent medical 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  

PTB is presumed to have been incurred in service if it became 
manifest to a compensable degree within three years of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

There is no competent (medical) evidence that any chronic 
respiratory tract infection, chronic nutritional impairment 
or PTB was manifested in service or that PTB was manifested 
in the veteran's first three post-service years (and it is 
not alleged otherwise); nor is there any competent evidence 
linking respiratory tract infection, PTB, or nutritional 
impairment to service.  Consequently, service connection for 
the cause of the veteran's death on the basis that the 
primary cause of death was directly incurred or aggravated 
(or is presumed to have been incurred) in service is not 
warranted.  

The appellant asserts, essentially, that the veteran's 
appendectomy while in service in 1945 is responsible for his 
death.  Her own opinion in this matter is not probative 
evidence as she is a layperson.  See Espiritu v. Derwinski, 2 
Vet. App. 392 (1992).  The is competent (medical) evidence 
supporting this contention.  It is noteworthy that the 
veteran recovered from the appendectomy in service and was 
returned to duty, and that there is no competent evidence 
implicating the appendectomy or its residuals as a factor in 
causing the veteran's death.

There remains for consideration the question of whether or 
not service connected disability contributed to cause or 
accelerated death.  In that regard, it is noteworthy that the 
service-connected disorders, residuals of appendectomy and 
malaria, had each resolved in service, and there is no 
medical evidence that either caused any significant 
impairment of health postservice.  Neither disability was 
debilitating or progressive.  Thus, there is no basis in the 
evidence for finding that either contributed to cause or 
hastened death,   

The preponderance of the evidence is against the appellant's 
claim; hence, it must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



